767 So. 2d 609 (2000)
Braulio H. PEREZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D00-2374.
District Court of Appeal of Florida, Third District.
September 13, 2000.
Braulio H. Perez, in proper person.
Robert A. Butterworth, Attorney General, for appellee.
Before JORGENSON, COPE and RAMIREZ, JJ.
PER CURIAM.
Braulio H. Perez appeals an order denying his motion to correct illegal sentence under Florida Rule of Criminal Procedure 3.800. As it appears that the same relief was requested in an earlier motion, and the denial of that relief was affirmed by this court in Perez v. State, 756 So. 2d 1017 (Fla. 3d DCA 2000), we conclude that the earlier ruling is res judicata and accordingly affirm the denial of the present motion.
Affirmed.